Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Goehring on 5/11/2021.

The application has been amended as follows: 

Claim 1, “step ii - maturation of a pre-dosed substratum in containers in a greenhouse environment, the pre-dosed substratum being obtained by adding egg powder to the substratum and inorganic trace element,” has been changed to “step ii - maturation of a pre-dosed substratum in containers in a greenhouse environment comprising adding egg powder and inorganic trace elements to the substratum,”.

Claim 1, “wherein a physical treatment for submitting said greenhouse environment to electromagnetic fields (EMF)” has been changed to “wherein a physical 
Claim 1, “wherein said EMF is of 15-25 mT for an interval of 10-20 min/day after the isolation and development of the mycelium (step i) and before the sowing (step iii) , and continuing for all the steps up to the development of the mushroom primordia (step iv), wherein said EMF is of 100 mT for an interval of 2-3 min/day after the development of primordia (step iv) and until carpophore harvest (step vi)” has been changed to “wherein said EMF is of 15-25 mT for an interval of 10-20 min/day after the isolation and development of the mycelium in step i, and before the sowing in step iii, and continuing for all the steps up to the development of the mushroom primordia in step iv, wherein said EMF is of 100 mT for an interval of 2-3 min/day after the development of primordia in step iv, and until carpophore harvest in step vi”.

Claim 3, “in the container” has been changed to “in the containers”.

Claim 5, “in the container” has been changed to “in the containers”.

Reasons for Allowance
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to show or render obvious the chemical-physical method of producing mushrooms enriched in biologically active substances including the subsequent steps, in order of operation, of "step ii - maturation of a pre-dosed substratum in containers in a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DANIELLE A CLERKLEY/Examiner, Art Unit 3643                                                                                                                                                                                                        /PETER M POON/Supervisory Patent Examiner, Art Unit 3643